Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Tii Network Technologies, Inc. Edgewood, New York We hereby consent to the incorporation by reference in the registration statements (Nos. 33-64965, 33-64967, 333-47151, 333-68579, 33-70714, 33-70716, 333-120509, 333-134224, 333-145681 and 333-156723 and 333-156723) on Form S-8 of Tii Network Technologies, Inc. and subsidiaries of our report dated August 4, 2010, with respect to the balance sheet as of December 31, 2009 and the statement of operations and comprehensive loss, divisional capital and cash flows of Porta Systems Corp. (Copper Products Division) for the year ended December 31, 2009 which are incorporated by reference in this Form 8­K/A. /s/BDO USA, LLP Melville, New York August 4, 2010
